Citation Nr: 1227439	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a hypertension disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
This appeal was previously before the Board in July 2011, at which time it was remanded to afford the Veteran a Travel Board hearing.  The Veteran, however, withdrew his hearing request.  This appeal was again before the Board in September 2011, at which time it was remanded to request social security disability records.  A negative response was received from the Social Security Administration, and the Veteran was so notified.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, is not otherwise related to service, and it is not shown to have been caused or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2009, the Veteran was notified of the information and evidence needed to substantiate and complete the claim decided herein.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not issued prior to the June 2008 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in June 2012.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA medical records and records from Tricare Camp Pendleton have been obtained.  Social security records were requested; however, in September 2011 the Social Security Administration indicated that there were no outstanding disability records, a formal finding of unavailability was made November 2011, and the Veteran was so notified. 

The Veteran has also been afforded a VA examination in May 2008 concerning the relationship between the Veteran's hypertension and service-connected diabetes mellitus.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and as such, is adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board is cognizant that the Veteran has not been afforded a VA examination that addressed whether his hypertension was directly related to service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds in this case that there is no reliable lay or medical foundation to support the claim for service connection for a hypertension disability on a direct basis.  There is no reliable evidence that satisfies the second or third criterion of the McLendon analysis to establish service connection for the claimed disability.  The Board thus finds that the evidence of record is adequate to render a decision on the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and that an examination for a nexus opinion on a direct basis is unnecessary. 

The Veteran was afforded the opportunity to testify before the Board; however, he declined to do so in March 2011.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Applicable Laws and Regulations

As an initial matter, the Board notes that the Veteran was awarded the Combat Action Ribbon, such that he engaged in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are potentially applicable.  In considering claims of Veterans who engaged in combat during campaigns or expeditions, satisfactory lay or other evidence of incurrence or aggravation in such combat of an injury or disease, if consistent with the circumstances, conditions or hardships of such service, will be accepted as sufficient proof of service connection, even when there is no record of incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011). 

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).
Although the Veteran served in Vietnam, he has not alleged that his hypertension is due to herbicide exposure.  In any event, hypertension is not among the diseases deemed associated with herbicide exposure.  See 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a) (6) (iii), 3.309(e) (2011).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

Applicable Facts

Service treatment records show that on his April 1979 retirement examination, the Veteran's blood pressure reading was 110/86.

A June 2005 treatment note indicated that the Veteran had systemic hypertension, and that he had monitored his blood pressure at home and received readings in the 180s/80s.  It was indicated that the Veteran was prescribed Hydrochlorothiazide.  A September 2007 VA treatment note indicated that the Veteran's hypertension was uncontrolled.  Other treatment notes listed hypertension as one of the Veteran's medical problems, and showed that he treated it with the use of medications to include Lisinopril and Hydrochlorothiazide.  In April 2009 the Veteran reported having chronic blood pressure issues, and in May 2010 it was indicated that his medication had been adjusted for better control of his blood pressure; however, VA treatment note as recently as June 2010 indicated that the Veteran's blood pressure was trending upwards.  

A May 2008 VA examination indicated that the Veteran's diabetes mellitus, type II had its onset in 2005, and hypertension had its diagnosis in 2005.  The Veteran reported that at his first examination in 15 years, he was found to have, in pertinent part, diabetes mellitus and hypertension.  The Veteran was being treated for hypertension, and had been instructed to follow a special diet.  Blood pressure readings on examination were 150/80, 145/82, and 155/85 mmHg.  The examiner indicated that the Veteran had a possible diabetes related condition of cardiovascular disease, diagnosed as hypertension.  The examiner indicated, however, that hypertension was not a complication of diabetes.  The examiner reasoned that diabetes and hypertension were diagnosed at the same time, and renal function was normal without signs of significant diabetic neuropathy.  As such, he indicated that it was more likely than not that diabetes and hypertension were two common conditions that often coexisted, and noted that the diabetes had been well-controlled.  Although the Veteran was mildly positive for urine microalbumin, but with normal blood urea nitrogen, creatinine and estimated Glomerular filtration rate of 92, the examiner indicated that it was not likely a cause or contributor to his hypertension.  In addition, the examiner concluded that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.  

Legal Analysis

The Veteran has attempted to relate hypertension to combat.  Clearly, he is competent to report that he had elevated readings during combat or that he was told he had hypertension during combat.  However, the most broad reading of his assertions do not rise to that level.  He has not asserted that he had hypertension or elevated blood pressure readings during combat or service.  As such, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.  Rather, the Veteran's pleadings establish a post service onset.  

Here, the evidence reflects a diagnosis and onset of hypertension in 2005, approximately 25 years after service discharge.  The lack of report of, diagnosis of, or treatment for hypertension until many years after service, warrants the conclusion that hypertension did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, there is no basis for a finding of continuity of symptomatology.  The evidence is inadequate to warrant an examination or a medical opinion on a direct basis.  

While exposure to herbicide agents in Vietnam is conceded, the evidence does not demonstrate that hypertension is attributable to Agent Orange exposure therein, or is secondary (causation or aggravation) to type II diabetes.  The Board would point out that the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to exposure to Agent Orange, or to service-connected diabetes mellitus, type II.  The fact that many people have two conditions at the same time - in this case, diabetes and hypertension - does not support a nexus.  The evidence falls short of suggesting a nexus between hypertension and service-connected diabetes mellitus. 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002 & Supp 2011); 38 C.F.R. § 3.303(a); Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994). 

The Board has carefully considered the Veteran's lay assertions in this regard. However, the etiology of hypertension and whether it is secondary to type II diabetes requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this instance, no connection, based on either causation or aggravation, has been proposed between hypertension or diabetes mellitus, except for the Veteran's and his representative's own statements that are not competent for reasons stated herein.  In contrast, the May 2008 VA examiner indicated that diabetes mellitus was not a cause or contributor to, and had not worsened or increased the Veteran's diabetes.  This opinion, substantiated by sound reasoning discussing the simultaneous diagnoses, normal renal function without signs of diabetic neuropathy, and that diabetes mellitus had been well-controlled, is entitled to substantial probative weight.  The Board finds that there is no probative evidence in the record suggesting that hypertension is related to diabetes mellitus.  In addition, the Veteran's general lay assertions that his hypertension is related to combat in service are not competent.  Were they competent, the probative value of these general lay assertions would be outweighed by the specific, reasoned opinion of the VA examiner.  

Lastly, the Board notes the Veteran's service in Asia and possible exposure to Agent Orange.  However, hypertension is not an Agent Orange presumptive disability.  

Therefore, inasmuch as the evidence weighs against a relationship to service or to service-connected diabetes mellitus, the record affords no basis to grant service connection for a hypertension disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a hypertension disability, to include as secondary to service-connected diabetes mellitus is denied. 



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


